PER CURIAM
In this proceeding on appeal from the Oregon Tax Court, plaintiff sought to challenge both the legal permissibility and the accuracy of a $40 “capital charge” that was levied against certain of his real property by Water Wonderland Improvement District, a public nonprofit corporation. ORS 554.130. The Tax Court dismissed that portion of the proceeding on the ground that the capital charge was not a “tax” and, therefore, the Tax Court did not have jurisdiction under either of its jurisdictional statutes, ORS 305.410(1) (Tax Court is “sole, exclusive and final judicial authority for the hearing and determination of all questions of law and fact arising under the tax laws”) or former ORS 305.115(4) (Tax Court has jurisdiction over appeals from decisions of Department of Revenue “arising * * * under the tax laws”).1
Plaintiff appeals the ruling of the Tax Court. We have considered plaintifPs arguments, but conclude that the Tax Court’s ruling was correct.
The judgment of the Tax Court is affirmed.

 Former ORS 305.115 was repealed by Oregon Laws 1995, chapter 650, section 114.